DETAILED ACTION
This Office Action is sent in response to Applicant's Response filed 01/20/2021 for application number 16722947. Claims 1-7 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2021 has been entered.

Response to Arguments
In response to Applicant's amendment, the 112(f) interpretation of "imager… configured to perform", "controller configured to select", and "the computer is configured to automatically perform" has been withdrawn.
In response to Applicant's amendment, the 112(b) and 112(a) rejections of claims 1-6 have been withdrawn.
Applicant argues that Kuo and Sakuragi, alone or in combination, do not teach "the user selected ordering key word including information relating to a resolution or a time" [pg. 6, para 3-pg. 7, para 2]. Examiner respectfully disagrees.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the Office Action cites the combination of Kuo and Sakuragi to teach “the user selected ordering key word including information relating to a resolution or a time” as currently amended in claim 1.
Applicant's specification does not disclose a special definition of "information", merely an example of how one is presented, "Each ordering keyword for examination indicates an examination which the user desires, which is previously defined by combining, as a set, an examination region and a simple keyword regarding, for example, an examination object or an imaging time, and, in the example illustrated in FIG. 3, for example, 'head region examination 1, high resolution', 'head region examination 1, short time', and 'head region examination 1, child'" [Specification, para 0018]. Thus Applicant appears to argue "information" is one which is made from a combination of an examination region and an examination object or imaging time. This definition of "information" is not recited in the claim. The broadest reasonable interpretation of "information" includes any type of knowledge or data.  Kuo teaches a scan setup mode where a user selects a scan prescription which includes an order of scans to be performed by the imaging device [Fig. 8, para 0090, 0093-0094]. Therefore, Kuo teaches "the user selected ordering … including information relating to a resolution or a time" when a selected scan prescription includes textual data detailing scans that will be acquired and are presented in an order according to the scan prescription [Fig. 8, para 0096, 0098-0100].
The Office Action cites Sakuragi to teach "a user selected ordering key word". Applicant's specification does not disclose a special definition of "ordering keyword," merely an example of how one is stored, "keywords stored in the storage unit are defined as 'ordering keywords for examination'… Each ordering keyword for examination indicates an examination which the user desires, which is previously defined by combining, as a set, an examination region and a simple keyword 
Therefore, the combination of Kuo and Sakuragi teach "the user selected ordering key word including information relating to a resolution or a time".
Claim 7 recites similar limitations to those recited in claim 1 and remains rejected upon a similar basis as claim 1 as stated above.
Dependent claims 2-6 remain rejected at least based on their dependence from independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 20170046482 A1) in view of Sakuragi et al. (US 20160128606 A1).
As to claim 1, Kuo discloses a magnetic resonance imaging apparatus [Figs. 4, 6, para 0054, 0074, MRI system] comprising:
a computer configured to perform action control of the entire apparatus and computation [para 0054, 0074, computing device communicates instructions for system to perform]; and
an imager, including a pulse sequencer [para 0056, system includes transmitter producing pulses responsive to direction from pulse sequence server], configured to perform imaging according to control performed by the computer [Fig. 6, para 0074, 0076, imaging device acquires images based on instructions from computing device, note imaging device includes MRI (also see MRI hardware in Figs. 1-2, para 0051-0052)],
wherein the computer [para 0074, computing device] includes:
a memory storage [para 0074, device includes memory] configured to store a plurality of examination flow data [para 0077-0078, memory stores application instructions], each examination flow data defining at least one of imaging processing, post processing, display processing, or transfer processing [para 0077-0078, application instructions to acquire images (also see scan queue at Fig. 8, para 0090, 0093), store images, display a user interface (also see user interface at Fig. 8, para 0088-0089), and transmit a scan prescription (also see transmission at para 0083)], and to store keywords respectively identifying the examination flow data [para 0077-0078, memory stores application instructions, note application information includes graphical representations and include text indicating scan type (see text at Fig. 8, para 0100)];
a user interface [para 0069, 0088, device includes display and input device] configured to receive an input instruction issued by a user for executing a desired examination according to a user selected ordering … [para 0089-0090, 0093, display provides interface receiving user input selecting scans for scan prescription, where prescription includes scan order]; and
an examination flow controller configured [para 0074, device includes processor] to select the examination flow data corresponding to the input instruction, based on the user selected ordering … [para 0088-0090, 0093, processor controls user interface to generate scan prescription with scans selected by user] and to cause processing defined by the selected examination flow data to be automatically performed from a start of the desired examination to an end of the desired examination [Fig. 8, para 0097-0098, 0109-0111, automatically start series of scans according to scan prescription including a beginning and end scan, note automatically starting scans after user input fall under the broadest reasonable interpretation of automatically as consistent with Applicant's specification], the selected examination flow data including different scan types and scan regions [Fig. 8, para 0096, 0125, 0128, selected scan prescription includes at least scout, calibration, and contrast scans (read: scan types) with respect to areas of a patient body (read: scan regions)], the user selected ordering … including information relating to a resolution or a time [para 0081-0082, 0093, 0097-0100, user selected scan queue includes scan order (read: time) in which images are to be acquired, note strikethrough indicates non-selected alternative].
However, Kuo does not specifically disclose a user selected ordering key word.
Sakuragi discloses a user selected ordering key word [Fig. 2, para 0058-0060, select scan name for display in ordered scan list].

One of ordinary skill in the art would be motivated to modify Kuo as described above to more easily perform control, management, or an imaging operation within a medical imaging system [Sakuragi, para 0061].

As to claim 2, Kuo discloses the magnetic resonance imaging apparatus according to claim 1, wherein
the user interface is configured to display a plurality of candidates for a keyword corresponding to the input instruction [para 0093, interface renders parameters for scan types selected by user, note the broadest reasonable interpretation of candidate includes anything that may be selected for a particular position and that scan parameters are chosen to customize a scan selected to occur], and
the examination flow controller configured to select the examination flow data based on selection from the plurality of candidates performed by the user [Fig. 8, para 0088, 0093-0094, processor generates scan prescription with selected parameters, note prescription includes imaging instructions for selected scans].

As to claim 3, Kuo discloses the magnetic resonance imaging apparatus according to claim 1, wherein the user interface is configured
to display the keywords [para 0093, render options indicating scan types, note types of scans are indicated by text (see text at Fig. 8, para 0100)] and
to receive selection of a keyword performed by the user as the input instruction [para 0092-0094, user input to select scans for scan prescription, note each scan is indicated by text].

As to claim 4, Kuo discloses the magnetic resonance imaging apparatus according to claim 1, wherein the user interface is configured to display processing defined by the examination flow data [Fig. 8, para 0092-0093, 0097, display selected scan queue].

As to claim 5, Kuo discloses the magnetic resonance imaging apparatus according to claim 1, wherein the user interface is configured
to display processing defined by the examination flow data [Fig. 8, para 0092-0093, 0097, display selected scan queue] and
further to display a degree of progress of the processing [Fig. 8, par 0104-0105, 0111, display graphical indicator indicating total time remaining (also see other indicators depicting a remaining time in Figs. 10, 13, para 0115, 0127)].

As to claim 6, Kuo discloses the magnetic resonance imaging apparatus according to claim 1, wherein, when the user has temporarily halted an examination [Figs. 10, para 0113, 0134, user selection of graphical control to pause current scan in series (also see graphical control in Fig. 16)] and has restarted the examination part way [Figs. 12, para 0122, activate graphical control to continue scan within series], the computer is configured to automatically perform remaining processing operations of the examination with use of a previously generated image [Figs. 13, 16, para 0124-0125, 0131-0132, acquire remaining scans after pause elapses, note images are stored as they are acquired].

As to claim 7, Kuo discloses a non-transitory computer readable storage medium storing a control program [para 0077-0078, memory storing programming instructions for application] for a magnetic resonance imaging apparatus [Figs. 4, 6, para 0054, 0074, MRI system] including a computer [para 0054, 0074, computing device], an imager [Fig. 6, para 0074, 0076, imaging device acquires images based on instructions from computing device, note imaging device includes MRI with magnet and coil (see MRI hardware in Figs. 1-2, para 0051-0052)], and a memory [para 0074, device includes memory] configured to perform limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240.  The examiner can normally be reached on M-F between 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.